Citation Nr: 1731382	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gout of the shoulder and feet. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July 1981 to November 1981.  This was followed by membership with the Minnesota Army National Guard and the Indiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) at the RO in August 2014.  A transcript is of record. 

While the Veteran had also appealed claims of entitlement to service connection    for bilateral hearing loss and tinnitus, the DRO granted service connection for those disabilities by an August 2016 decision.  As those grants of benefits constituted complete grants of the benefits sought by those appeals, there remains no case in controversy for appellate consideration as to the claims for service connection for bilateral hearing loss and tinnitus.  

The matter of an appealed claim for VA home loan eligibility is the subject of a separate decision, due to its origination from a different RO.  


FINDINGS OF FACT

There is no competent evidence showing gout during the course of the claim. 


CONCLUSION OF LAW

Gout of the shoulder and feet was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101 (22), (23), (24), 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment and personnel records, records from the Veteran's membership with the Minnesota Army National Guard and the Indiana Army National Guard, and post-service treatment records.  

In an April 2016 statement the Veteran informed that he attempted to obtain past records from St. Vincent Anderson Regional Hospital but was informed that they did not keep records more than seven years old.  There is no indication that such prior records are available, and hence any further efforts to obtain them would be futile.  

The Veteran requested that an examination be scheduled to support his claim for service connection for gout. However, the Veteran has not presented competent evidence that he has suffered from gout during service or at any time during the 
claim period. Thus, a VA examination is not required. 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran testified before a Decision Review Officer (DRO) at the RO in August 2014.  While he requested a Board videoconference hearing by an August 2016 submission he was duly notified and scheduled for such a hearing in April 2017.  Although he was notified of the date, time, and location of the hearing, he failed to appear.  He also provided no reason for failing to appear, and has not subsequently requested another opportunity of a hearing.  Hence, the Board deems the request for a Board videoconference hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Service Connection - Gout

Service connection may be established for a disability resulting from disease or     injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);      see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  The Board notes that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Veteran contends, in effect, that he has gout related to service.  

The record shows that the Veteran did not have any active duty service, but           had ACDUTRA with the Army from July 1981 to November 1981.  He was subsequently a member of the Minnesota National Guard from May 1981 to        July 1984, and with the Indiana National Guard from July 1984 to April 1986.  

The Veteran claims service connection for gout of his shoulder and feet.  At his DRO hearing in April 2016, the Veteran acknowledged that there was no incident while in drill status or ACDUTRA concerning his claimed gout of the shoulder or feet.  

Service treatment records reveal no complaints or findings of gout. Likewise, private treatment records dating from 2011 to 2016 make no mention of gout in the feet or shoulder, or in any joint.  Emergency room general physical examinations in January and April 2016 noted evaluation of musculoskeletal system revealed no joint tenderness or swelling.  There was no edema in the extremities. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

While the Veteran apparently believes that he has suffered from gout in the shoulder and feet, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of gout are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of gout is not competent medical evidence.   

In the absence of competent evidence showing the presence of gout at any time during the period of the claim, the claim for service connection for gout of the shoulder and feet must be denied. 

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence     is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for gout of the shoulder and feet is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


